Citation Nr: 1618485	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder as secondary to service-connected right ear hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in February 2012.  A transcript of that hearing has been associated with the Veteran's claims file.

The Board remanded the Veteran's appeal in January 2013 for additional evidentiary development.  After such was achieved, the Veteran's appeal was returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets having to remand this appeal for a second time.  However, this remand is necessary to ensure compliance with the Board's prior remand instructions, and to afford the Veteran all consideration due to him under the law. See Stegall v. West, 11 Vet. App. 268 (1998).

At his February 2012 hearing, the Veteran testified that he sought medical treatment for psychiatric symptoms from VA's medical facilities in Augusta, Georgia dating as far back as the 1970s.  In its January 2013 remand, the Board instructed the AOJ to request and obtain such records from VA's facilities in Augusta, Georgia.  Unfortunately, although the AOJ did attempt to obtain VA records dating from the 1970s, the AOJ requested them from the Muskogee VA Medical Center, and not from VA medical facilities in Augusta, Georgia.  See the June 2013 Supplemental Statement of the Case, at 14 (alerting the Veteran that the AOJ made three unsuccessful attempts to obtain his treatment records at the VAMC-Muskogee from 1970).  As the AOJ did not request VA records from the correct facility, the Veteran's appeal must be remanded for corrective action.

Also at the February 2012 hearing, the Veteran indicated that he received inpatient care at the VA hospital in Oklahoma City, Oklahoma in the early 1990s, where at the time, one of his physicians told him he had posttraumatic stress disorder (PTSD).  On remand, a request for any available records from that facility should also be made.  

The Board adds that, in discussing the evidence reviewed in preparation for a VA psychiatric examination, the March 2013 VA examiner noted that the Veteran's mental health records in the VISTA computerized patient record system (CPRS) date back to January 23, 1997.  See the March 2013 VA examiner's report, at 6.  The record currently before the Board includes VA treatment records dated no earlier than March 2004.  As such, on remand, all relevant VA treatment records contained in VA's CPRS dating from 1997 to the present day should be obtained and associated with the Veteran's claims file.

Finally, more recent VA treatment records allude to the Veteran being accepted into, and scheduled for substance use disorder (SUD) treatment at VA's facilities in Leavenworth, Kansas starting in January 2015.  See a December 23, 2014 VA SUD Individual Note.  Special Pension Reports of record confirm that the Veteran was admitted to domiciliary care from January 21, 2015 to April 17, 2015.  Actual hospitalization records are not currently on record.  As such records may be relevant to the Veteran's service-connection claim for an acquired psychiatric disability, on remand, all outstanding VA treatment records dated from December 2014 to the present day, to include hospitalization records, should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's available VA treatment records dated from the 1970s to the present day from VA's medical facilities in Augusta, Georgia.  All efforts to obtain such records should be documented in the Veteran's claims file.  

2.  Request all of the Veteran's available VA treatment records dated from January 1990 to the present day from VA's medical facilities in Oklahoma City, Oklahoma, to include inpatient records at the VA hospital from the early 1990s.  As above, all efforts to obtain such records should be documented in the Veteran's claims file. 

3.  Associate all of the Veteran's relevant VA treatment records located in VA's computerized patient record system (CPRS) dating from 1997 to the present day, as referenced by the VA examiner on page 6 of his March 2013 psychiatric examination report.

4.  Obtain all of the Veteran's relevant VA treatment reports not currently on file dated from December 2014 to the present day, to include records of hospitalization or inpatient treatment from January 2015 to April 2015 in the substance use disorder (SUD) domiciliary treatment facility in Leavenworth, Kansas.  

5.  After completion of (1)-(4), request any further development deemed necessary to adequately address the Veteran's service-connection claim for an acquired psychiatric disability, on both a direct and secondary basis.

6.  Then, readjudicate the appeal.  If the Veteran's claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




